                 Case 18-43129           Doc 16        Filed 11/14/18 Entered 11/14/18 16:50:24                         Desc Main
                                                        Document     Page 1 of 10
Local Form 3015-1 (12/17)

                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF MINNESOTA
                                                 MINNEAPOLIS DIVISION
In re:    Emma Jean Calvin                                                         Case No.      18-43129
                                                                                   CHAPTER 13 PLAN              Modified

Debtor.                                                                            Dated:        8/27/2018
In a joint case, debtor means debtors in this plan.

Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY INTEREST
AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the plan includes each of the
following items:

 1.1       A limit on the amount of a secured claim based on a valuation of the collateral for              Included      Not Included
           the claim, set out in Parts 9 or 17

 1.2       Avoidance of a security interest or lien, set out in Part 17                               X      Included       Not Included

 1.3       Nonstandard provisions, set out in Part 17                                                       Included      Not Included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE:
 2.1       As of the date of this plan, the debtor has paid the trustee ______$1,425.00____.

 2.2       After the date of this plan, the debtor will pay the trustee         $1,425.00             per month for            59
           months beginning in _December_______ (mo.) of __2018____ (yr.) for a total of            $84,075.00
           _____
           The initial plan payment is due not later than 30 days after the order for relief.

 2.3       The minimum plan length is  36 months            or      60 months
           from the date of the initial plan payment unless all allowed claims are paid in a shorter time.

 2.4       The debtor will also pay the trustee




 2.5       The debtor will pay the trustee a total of _______________
                                                          $85,500.00  [lines 2.1 + 2.2 + 2.4].


Part 3. PAYMENTS BY TRUSTEE:
The Trustee will pay from available funds only creditors for which proofs of claim have been filed. The trustee may collect a fee of
up to 10% of plan payments, or        $8,550.00       [line 2.5 x .10]

Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1)(C)):
The trustee will promptly pay from available funds adequate protection payments to creditors holding allowed claims secured by
personal property, according to the following schedule, beginning in month one (1).

                                                                                            Monthly            Number of       Total
                                           Creditor                                         payment            payments      payments
4.1 Ally                                                                                         $125.00           3                $375.00
         TOTAL                                                                                                                      $375.00




Case Number: 18-43129                                               Page 1
              Case 18-43129             Doc 16           Filed 11/14/18 Entered 11/14/18 16:50:24                     Desc Main
                                                          Document     Page 2 of 10
Local Form 3015-1 (12/17)

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES (§ 365):
The debtor assumes the following executory contracts or unexpired leases. Debtor will pay directly to creditors all payments that
come due after the date the petition was filed. Cure provisions, if any, are set forth in Part 8.

                                    Creditor                                                Description of Property

Part 6. CLAIMS NOT IN DEFAULT:
Payments on the following claims are current and the debtor will pay directly to creditors all payments that come due after the
date the petition was filed. The creditors will retain liens, if any.

                                    Creditor                                                Description of property
6.1 Ally                                                                  2015 Kia Optima (approx. 40000 miles) *Value from

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) AND 1322(e)):
The trustee will cure payment defaults on the following claims secured only by a security interest in real property that is the
debtor's principal residence. The debtor will pay directly to creditors all payments that come due after the date the petition was
filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the actual amounts of default.

                         Creditor                           Amount of        Monthly       Beginning     Number of     Total payments
                                                             default         payment      in month #     payments
7.1 Chase Home Finance LLC                                  $14,964.53          $512.82        4             28             $14,964.53
                                                                                $562.60       32              1
                                                                                 $42.97       33              1
      TOTAL                                                                                                                 $14,964.53
Part 8. CLAIMS IN DEFAULT (§§ 1322(b)(3) AND (5) AND § 1322(e)):
The trustee will cure payment defaults on the following claims as set forth below. The debtor will pay directly to creditors all
payments that come due after the date the petition was filed. The creditors will retain liens, if any. All following entries are
estimates, except for interest rate.
                                               Amount         Interest       Monthly       Beginning       Number
                 Creditor                        of              rate        payment          in             of        Total payments
                                               default         (if any)                     month #       payments

      TOTAL                                                                                                                        $0.00
Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION ("CRAMDOWN") PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in this Part control over any contrary amounts except for secured claims of governmental units):
The trustee will pay, on account of the following allowed secured claims, the amount set forth in the "Total Payments" column
below. Unless otherwise specified in Part 17, the creditors will retain liens securing the allowed secured claims until the earlier
of the payment of the underlying debt determined under nonbankruptcy law, or the date of the debtor's discharge, and if this case
is dismissed or converted without completion of the plan, such liens shall also be retained by such holders to the extent
recognized by applicable nonbankruptcy law. Notwithstanding a creditor's proof of claim filed before or after confirmation,
the amount listed in this Part as a creditor's secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation
of the plan is a determination of the creditor's allowed secured claim. For secured claims of governmental units, unless
otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c)
controls over any contrary amount.
                                                         Begin-                                               +
                                                          ning                  x                          Adq.
                                                           in                  Num          =               Pro.
         Creditor /         Secured              Int.    month     Monthly      of         Plan             from            Total
       Claim amount          claim              rate        #      payment     pmts.       pmts.           Part 4         payments

      TOTAL                                                                                                                        $0.00




Case Number: 18-43129                                              Page 2
              Case 18-43129             Doc 16        Filed 11/14/18 Entered 11/14/18 16:50:24                             Desc Main
                                                       Document     Page 3 of 10
Local Form 3015-1 (12/17)

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION ("CRAMDOWN") (§ 1325(a))
(910 vehicles and other things of value) (allowed secured claim controls over any contrary amount):
The trustee will pay in full the amount of the following allowed secured claims. All following entries are estimates, except for
interest rate. The creditors will retain liens. Unmodified 910 claims not in default are addressed in Part 6. Unmodified 910
claims in default are addressed in Part 8.
                                                       Begin-                                                      +
                                                        ning                         x                          Adq.
                                                         in                         Num           =              Pro.
                               Claim           Int.    month       Monthly           of          Plan            from           Total
            Creditor          amount          rate        #        payment          pmts       payments         Part 4        payments
10.1 Ally
                              $17,576.00     6.00%        4           $644.68        28        $18,051.04        $375.00        $19,187.60
                                             6.00%       32           $707.40         1          $707.40
                                             6.00%       33            $54.16         1            $54.16
      TOTAL                                                                                                                     $19,187.60
Part 11. PRIORITY CLAIMS (not including claims under Part 12):
The trustee will pay in full all claims entitled to priority under § 507(a)(2) through (a)(10), including the following. The amounts
listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments
11.1 Internal Revenue Service                               $22,851.32              $912.32        33              1            $22,851.32
                                                                                    $987.08        34             22
                                                                                    $223.24        56              1
11.2 Internal Revenue Service                                     $1.00               $0.04        33             25                   $1.00
11.3 Minnesota Department of Revenue                          $7,156.12             $273.01        33              1             $7,156.12
                                                                                    $295.38        34             23
                                                                                     $89.37        57              1
11.4 Walker & Walker Law Offices, PLLC                        $6,985.00            $1,157.50        1              3             $6,985.00
                                                                                    $125.00         4             28
                                                                                      $12.50       32              1
      TOTAL                                                                                                                     $36,993.44
Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS:
The trustee will pay in full all domestic support obligation claims entitled to priority under § 507(a)(1), including the following.
The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                                                Beginning         x
                                                          Estimated           Monthly              in          Number of         Total
                         Creditor                           Claim             payment            month #       payments        payments

      TOTAL                                                                                                                            $0.00
Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS:
In addition to the class of unsecured claims specified in Part 14, there shall be separate classes of non-priority unsecured claims
described as follows:
The trustee will pay the allowed claims of the following creditors. All entries below are estimates.

                                                                       Interest                    Beginning      Number
                                                      Estimated           rate        Monthly         in            of            Total
                        Creditor                        claim           (if any)      payment       month #      payments       payments

      TOTAL                                                                                                                            $0.00




Case Number: 18-43129                                              Page 3
             Case 18-43129             Doc 16       Filed 11/14/18 Entered 11/14/18 16:50:24                           Desc Main
                                                     Document     Page 4 of 10
Local Form 3015-1 (12/17)

Part 14. TIMELY FILED UNSECURED CLAIMS:
The trustee will pay holders of non-priority unsecured claims for which proofs of claim were timely filed the balance of all
payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of approximately
     $5,804.43        [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].

 14.1    The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are _______________
                                                                                                            $0.00

 14.2    The debtor estimates that the debtor's total unsecured claims (excluding those in Parts 9 and 13) are _____________
                                                                                                                  $142,850.18

 14.3    Total estimated unsecured claims are _______________
                                                  $142,850.18 [lines 14.1 + 14.2]


Part 15. TARDILY-FILED UNSECURED CLAIMS:
All money paid by the debtor to the trustee under Part 2, but not distributed by the trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13
and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY:
The debtor has surrendered or will surrender the following property to the creditor. The debtor requests that the stays §§362(a)
and §§1301(a) be terminated as to the surrendered collateral upon confirmation of the plan.

                                  Creditor                                                   Description of property

Part 17. NONSTANDARD PROVISIONS:
The Trustee may distribute additional sums not expressly provided for herein at the trustee's discretion. Any nonstandard
provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void.
Any request by the debtor to modify a claim secured only by a security interest in real property that is the debtor's principal
residence must be listed in this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to
Local Rule 3012-1(a).

17.1    Child support
        To the extent Child Support is an unsecured claim for AFDC reimbursement, it shall be designated a separate class
        and paid in full.
17.2    Mortgage paid as unsecured in the event of foreclosure
        If a foreclosure occurs on the debtor'(s) real estate during the term of the Chapter 13 Plan, the debtor(s) shall
        cease making mortgage payments pursuant to Part 7 or Part 10 of the Plan, and any remaining deficiencies on all
        mortgages secured by the property foreclosed shall be treated and discharged as general unsecured claims under
        the plan.
17.3    Secured claims paid as unsecured unless otherwise provided
        Claims filed as secured but for which the plan makes no express provision shall be paid as unsecured as set forth
        in Parts 14 and 15 of the Plan.
17.4    Tax refunds
        The debtor(s) shall be entitled to the first $1200 for an individual chapter 13 debtor and $2,000 for married chapter
        13 debtors of each year's tax refunds. The balance shall be paid to the trustee as an additional plan payment. Any
        Earned Income Credit and Minnesota Working Family Credits shall be retained by the debtor(s). The debtors shall
        keep these credits in addition to the $1,200 or $2,000.
17.5    1305 claims
        Pursuant to 11 U.S.C. § 1305(a)(1) claims for postpetition income taxes due to the Internal Revenue Service (IRS)
        for the year in which the case was filed are to be included in the plan and paid by the trustee. The trustee shall pay
        these claims only if the IRS files a proof of claim within one year of commencement of the case.
17.6    Unpaid codebtor liabilities treated as unsecured
        If the plan provides for payment of an obligation by a third party or co-debtor, and a default occurs, any resulting
        claim shall be treated and discharged as a general unsecured claim.
17.7    Monthly billing statements authorized for certain claims
        Creditors with claims provided for in Parts 5, 6, 7, 8, 10, 11, 12, and 13 are authorized to send monthly billing
        statements to the debtor(s). Neither the debtor(s) nor their attorneys shall construe these statements as a
        violation of the automatic stay.




Case Number: 18-43129                                            Page 4
             Case 18-43129            Doc 16       Filed 11/14/18 Entered 11/14/18 16:50:24                          Desc Main
                                                    Document     Page 5 of 10
Local Form 3015-1 (12/17)

17.8   Deficiency claims are unsecured and discharged
       In the event of the surrender, foreclosure, or return of any collateral to any secured creditor, the trustee shall pay
       any deficiency as a general unsecured claim upon amendment of the applicable claim. Any alleged balance of any
       claim to such creditor shall be discharged upon the debtor(s) receiving a discharge in this case.
17.9   Property taxes paid directly by debtor(s) outside of plan
       The debtor(s) or their mortgage servicer may pay property taxes directly to the county taxing authority when the
       property taxes become due.
17.10 Lien Strip of second mortgage with Minnesota Housing Finance
      THE CLAIM HELD BY MINNESOTA HOUSING FINANCE AGENCY UNDER 11 USC § 506 shall be treated as follows:
      The Debtor's principal residence located at 1816 Laramie Trail, Brooklyn Park MN 55444 and legally described as
      Lot 5, Block 2, Lynbrook Plat No. 1, according to the map or plat thereof on file or of record on the Office of the
      Registrar of Titles in and for Hennepin County, Minnesota ("the subject real property"), is encumbered by a senior
      mortgage in favor of Chase Home Mortgage, with a balance as of the date of filing of this petition of $221,359.00,
      and a junior lien in favor of Minnesota Housing Finance Agency Corporation ("junior lienholder") in the amount of
      $9,780.00. The Debtor obtained an independent appraisal of the subject property on September 12, 2018, which
      appraised the fair market value of the subject real property as $177,000.00. The claim filed on behalf of the junior
      lienholder is included in the unsecured non-priority class of claims described in paragraph 11b, supra.,
      notwithstanding the association lien and the subordinate mortgage in favor of the junior lienholders encumbering
      the subject real property. Debtor will file a Motion to Value the Claim of the junior lienholder to be heard concurrent
      with the hearing to confirm this plan, which will seek to have the claim of the junior lienholder classified, treated,
      and considered as wholly unsecured pursuant to 11 USC § 506(a) for purposes of administration of this Chapter 13
      plan. Upon completion of all payments by the Debtor due to the Trustee under this Plan or any modified Plan, the
      Debtor may request supplemental relief as specified in Local Rule 3012-1.
17.11 Debtor's daughter drives & maintains 2015 Kia
      Debtor surrenders all personal liability to vehicle (2015 Kia Optima). Debtor's daughter will pay direct and maintain
      vehicle. Third party responsible for payments.

SUMMARY OF PAYMENTS:

                                   Class of payment                                                     Amount to be paid
 Payments by trustee [Part 3]                                                                                $8,550.00
 Home mortgages in default [Part 7]                                                                         $14,964.53

 Claims in default [Part 8]                                                                                     $0.00
 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                                   $0.00
 Secured claims excluded from § 506 [Part 10]                                                               $19,187.60
 Priority claims [Part 11]                                                                                  $36,993.44
 Domestic support obligation claims [Part 12]                                                                   $0.00
 Separate classes of unsecured claims [Part 13]                                                                 $0.00
 Timely filed unsecured claims [Part 14]                                                                     $5,804.43
 TOTAL (must equal line 2.5)                                                                                $85,500.00



 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as placed in Part 17.

 Signed:                                                                 Debtor 1 signed:


    /s/ Andrew Walker                                                       /s/ Emma Calvin

 Attorney for debtor or debtor if pro se                                 Debtor 2 signed (if joint case):




Case Number: 18-43129                                           Page 5
        Case 18-43129       Doc 16 Filed 11/14/18 Entered 11/14/18 16:50:24               Desc Main
                                    Document     Page 6 of 10
                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

IN RE: Calvin, Emma                                                     Case No. BKY: 18-43129

                                                                        Chapter 13 Case
                          Debtor(s),

                           NOTICE OF CONFIRMATION HEARING
                             AND NOTICE OF MODIFIED PLAN


To: The Chapter 13 Trustee, The U.S. Trustee, and the other entities specified in Local Rule 1007-2(a):
1. The debtor(s) have filed a preconfirmation modified plan and it will be considered at the Confirmation
Hearing in this case set forth below.

2. The court will hold a hearing on this motion at 10:30 a.m. on December 6, 2018, in
US Courthouse Courtroom 7 West, 300 S 4th St., Minneapolis, MN 55415,
before the honorable Michael E. Ridgway, Bankruptcy Judge.


Dated: November 14, 2018




                                                                         /e/ Curtis K. Walker
                                                                         Curtis K. Walker #113906
                                                                         Andrew C. Walker #392525
                                                                         Bennett G. Hartz #33136
                                                                         Alyssa F. George #396799
                                                                         Attorney for Debtor(s)
                                                                         4356 Nicollet Ave
                                                                         Minneapolis, MN 55409
                                                                         (612) 824-4357
        Case 18-43129        Doc 16 Filed 11/14/18 Entered 11/14/18 16:50:24            Desc Main
                                     Document     Page 7 of 10
                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

IN RE: Calvin, Emma                                                  Case No. BKY: 18-43129

                                                                     Chapter 13 Case
                          Debtor(s),


                         UNSWORN CERTIFICATE OF SERVICE




        I, Stephanie Kreimer, Declare under penalty of perjury that on November 14, 2018, I mailed
  copies of the foregoing Modified Plan, Notice of Modified, plan, and Notice of Confirmation Hearing by first
  class mail, postage prepaid, or by electronic mail using ECF, to each entity named below at the address
  stated below for each entity.

  United States Trustee
  1015 U.S. Courthouse
  300 South 4th Street
  Minneapolis, MN 55415

  Gregory Burrell
  Chapter 13 Trustee
  310 Plymouth Building
  12 South Sixth Street
  Minneapolis, MN 55402

  All creditors on the attached list


  Executed on: November 14, 2018                         /e/ Stephanie Kreimer
 Debtor(s): Emma Jean Calvin                   Case No: 18-43129                            DISTRICT OF MINNESOTA
                  Case 18-43129       Doc 16     Filed 11/14/18 Entered 11/14/18 16:50:24
                                                Chapter: 13                                 Desc  Main DIVISION
                                                                                             MINNEAPOLIS

                                                  Document     Page 8 of 10
Ally                                      Fairview Health Services             Orkin Pest Control
PO Box 380902                             PO Box 9372                          9917 Valley View Road
Bloomington MN           55438 0902       Minneapolis MN 55440                 Eden Prairie, MN 55344-3526



Amerinat                                  FBCS Inc                             Park Dental
217 S Newton Ave                          330 S Warminster Road Suite 353      17821 Highway 7 #2F
Albert Lea, MN 56007                      Hatboro, PA 19040                    Minnetonka MN 55345



Bethel University                         Great Lakes Higher Education         Park Nicollet
3900 Bethel Drive                         2401 International Lane              3800 Park Nicollet Blvd
St Paul, MN 55112                         Madison WI 53704 3192                Attn Customer Service
                                                                               St Louis Park MN 55416


Caldecott & Forro, P.L.C.                 HOM Furniture/Synchrony Bank         Payday America Inc.
8441 Wayzata Blvd, Ste 285                Attn: Bankruptcy Dept                181 River Ridge Circle S
Golden Valley, MN 55426                   PO Box 965061                        Burnsville, MN 55337
                                          Orlando FL 32896-5061


Capital One Bankruptcy                    Internal Revenue Service             RevSolve Inc
PO Box 30285                              PO Box 7346                          MSC #600
Salt Lake City UT 84130 3285              Philadelphia PA 19101-7346           PO Box 52163
                                                                               Phoenix, AZ 85072


CenterPoint Energy                        Massage Retreat & Spa Maple Grove Sprint/Nextel
PO Box 1700                               7876 Main St                      Attn: Bankruptcy Dept.
Houston, TX. 77251-9857                   Maple Grove, MN 55369             P.O. Box 7949
Attn: Credit Dept. CNP-T32                                                  Overland Park, KS 66207


Chase Home Finance LLC                    Midland Credit Management Inc        State Farm Insurance Bank
P.O. Box 24696                            2365 Northside Drive                 PO Box 2326
Columbus, OH 43224                        Suite 300                            Bloomington IL 61700-2326
                                          San Diego, CA 92108


City of Brooklyn Park                     Minnesota Department of Revenue      Suntrust Banks/GLELSI
Utility                                   551 Bkcy Section                     PO Box 7860
5200 85th Avenue N                        PO Box 64447                         Madison, WI 53707
Brooklyn Park MN 55443 4301               St Paul MN 55164


Cloud & Willis                            Minnesota Housing Finance Agency T-Mobile Bankruptcy Team
PO Box 59549                              400 Sibley Street Suite 300      PO Box 53410
Birmingham AL 35259                       St Paul, MN 55101-1998           Bellevue, WA 98015



Diversified Adjustment Service Inc
                                 Nelnet Education                              Transworld Systems
600 Coon Rapids Blvd             PO Box 82561                                  507 Prudential Road
Coon Rapids MN 55433             Lincoln NE 68501                              Horsham, PA 19044
 Debtor(s): Emma Jean Calvin               Case No: 18-43129                            DISTRICT OF MINNESOTA
                  Case 18-43129   Doc 16     Filed 11/14/18 Entered 11/14/18 16:50:24
                                            Chapter: 13                                 Desc  Main DIVISION
                                                                                         MINNEAPOLIS

                                              Document     Page 9 of 10
US Department of Education National
PO Box 1027
Skokie IL 60076-1027



Walker & Walker Law Offices, PLLC
4356 Nicollet Ave So
Minneapolis, MN 55409



Wells Fargo Card Services
PO Box 10347
Des Moines IA 50306 0347



Xcel Energy
Attn: Correspondence Team
PO box 8
Eau Claire WI 54702


Xfinity
9602 South 300 West Suite B
Sandy, UT 84070-3302
Case 18-43129   Doc 16   Filed 11/14/18 Entered 11/14/18 16:50:24   Desc Main
                          Document     Page 10 of 10
